Exhibit 10.1

LOGO [g188938g23c09.jpg]

May 9, 2011

Mr. Brian Lundstrom

5050 Seachase Street

San Diego CA 92130

Dear Brian:

The following letter agreement (“Agreement”) amends, restates, and supersedes in
its entirety your original employment offer letter with International Stem Cell
Corporation, Inc. (the “Company”) dated November 5, 2009 (the “Prior
Agreement”). This Agreement is effective as of May 11, 2011 (the “Effective
Date”).

Prior to the Effective Date, you held the position of the Company’s President
and Assistant Secretary, reporting to the Chief Executive Officer. From the
Effective Date, you will become a regular exempt employee with International
Stem Cell Corporation, Inc. (the “Company”) reporting to the Chief Executive
Officer (“CEO”). Notwithstanding the definition for this position, you will not
be deemed an officer of the company and will not have signing or policy-making
authority for the Company.

Your duties and responsibilities will include activities related to the
Company’s specific international business development projects that existed on
the Effective Date (“Projects”). All such activities shall be under the direct
supervision of the CEO or such other executive officer as he may select, and all
travel, travel expenses and other expenses (other than routine expenses which
employees are customarily allowed to incur without prior approval) shall be
subject to prior approval of the CEO or his designated representative, if any.

Subject to the termination provisions set forth below, your employment shall be
for a period of twelve months after the Effective Date unless extended by mutual
written consent of the parties.

Base Salary and Equity

Following the Effective Date, you shall receive a salary equivalent to $250,000
per annum, which will be paid semi-monthly in accordance with the Company’s
normal payroll procedures. As an employee, you will be eligible to continue to
receive the Company’s standard package of employee benefits, including medical
and dental insurance, an office, phone, laptop computer and email comparable to
what you have been receiving under the Prior Agreement. You agree that this
compensation is designed to be full compensation for your services and that
nothing herein shall be construed as implying that you will be entitled to any
salary increases, bonuses or other incentive compensation, even if such may be
paid to other employees of the Company or was previously included in the Prior
Agreement.

 

1.



--------------------------------------------------------------------------------

You were previously granted options to purchase a total of 3,000,000 shares of
the Company’s Common Stock (the “Options”). By executing this agreement, you
relinquish the right to exercise any of the Options that have not vested prior
to the Effective Date. All Options previously granted that have vested as of the
Effective Dates shall remain in full force and effect pursuant to the terms
under which they were granted, whether issued under the Company’s Stock Option
Plan and Stock Option Agreement, or otherwise. Without limitation, your
continued service with the Company under this Agreement will extend the time you
have to exercise previously vested Options for as long as you continue service
with the Company plus any time as provided for in the Company’s Stock Option
Plan.

Designation of Duties

Although your employment with the Company is for a specified term and is not an
“At-Will Employment”, a decision by the Company to restrict or lessen your
duties at any time, with our without cause, shall not constitute a breach of
this Agreement so long as the other obligations of the Company hereunder are
maintained.

Conditions to Payments

Anything in this Agreement to the contrary notwithstanding, your entitlement to
any and all compensation and benefits hereunder is expressly conditioned on your
agreement and acknowledgement that execution and delivery to this Agreement
constitutes a waiver and release of claims (a “Release) releasing all claims,
known or unknown, that you may have against the Company arising out of or any
way related to your employment or termination of employment under the Prior
Agreement and the Release shall be material to the Company’s obligation to
provide any such compensation and benefits called for under this Agreement. If
recommended by counsel for the Company, you shall execute a separate form of
Release implementing the intent of this paragraph. Additionally, your
entitlement to any and all compensation and benefits is conditioned upon your
continued compliance with all of your obligations under this Agreement,
including the non-competition and non-solicitation obligations described below.

Covenant Not to Compete; Non-Solicitation

You acknowledge that by virtue of your employment pursuant to this Agreement,
you will have access to valuable trade secrets and other confidential business
and proprietary information of the Company. Except with the prior written
consent of the CEO, you will not, during your employment by the Company, engage
in competition with the Company and/or any of its Affiliates, either directly or
indirectly in any manner or capacity, as adviser, principal, agent, affiliate,
promoter, partner, officer, director, employee, stockholder, owner, co-owner,
consultant, or otherwise, in any phase of the business of researching,
developing, manufacturing, or marketing of products or services which are in the
fields of human cell culture or parthenogenetic stem cells or which otherwise
compete with the products or services or proposed products or services of the
Company and/or any of its Affiliates.

 

2



--------------------------------------------------------------------------------

You shall not, either directly, or through others: (1) hire or participate in
the hiring of any individual who is at that time, or who was during the one
(1) year immediately prior thereto, an employee, consultant or independent
contractor of the Company or any Affiliate; (2) solicit or attempt to solicit
any individual who is at that time, or who was during the one (1) year
immediately prior thereto, an employee, consultant or independent contractor of
the Company or any Affiliate to terminate his or her relationship with the
Company or any Affiliate in order to become an employee, consultant or
independent contractor to or for any person or business entity; or (3) solicit
or attempt to solicit the business of any client, customer, supplier, service
provider, vendor, or distributor of the Company or any Affiliate that is at that
time, or that was during the one (1) year immediately prior thereto, doing
business with the Company or any Affiliate for the purpose of engaging in
competition with the Company or any of its Affiliates.

Termination

Notwithstanding the provisions of the foregoing paragraphs of this section, the
Company acknowledges that because this Agreement has a fixed term, you may deem
it appropriate to seek other employment to commence upon expiration of this
Agreement or to terminate this Agreement in order to accept other employment. So
long as your activities in this regard do not adversely affect your performance
of your duties hereunder or violate any of the covenants herein, you shall be
free to pursue alternative employment options in other geographical regions, and
the Company will allow you reasonably flexibility in your work schedule to
attend interviews or other activities related to such employment pursuit. You
will seek and pursue other employment options at your own expense, requesting
time off as required by the Company’s policies if the sole reason for your
absence is pursuit of other employment.

In the event you wish to accept alternative employment or establish a business
of your own during the term hereof, you shall provide the Company at least 30
days notice of such termination and assist in the delegation of your duties to
others in the Company. All payments and obligations of the Company hereunder
shall terminate upon your voluntary termination hereunder. Termination “For
Cause” may be made by the Company only for material breach of your obligations
hereunder which either cannot be cured or is not cured after 30 days written
notice by the Company or your arrest or indictment for any felony or other crime
involving theft or misappropriation of assets or moral turpitude.

Employment Eligibility

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

Disclosure

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with

 

3



--------------------------------------------------------------------------------

the Company, you will not engage in any other employment, occupation, consulting
or other business activity directly related to the business in which the Company
is now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to the
Company. Similarly, you agree not to bring any third party confidential
information to the Company, including that of your former employer, and that in
performing your duties for the Company you will not in any way utilize any such
information.

Other Agreements

As a condition of your continued employment, you will also be required to
continue to comply with an Employee Invention and Confidentiality Agreement
which requires, among other provisions, the assignment of patent rights to any
invention made during your employment at the Company, and non-disclosure of
proprietary information. In the event of any dispute or claim relating to or
arising out of our employment relationship, you and the Company agree, pursuant
to the Federal Arbitration Act, to resolve such disputes by way of final and
binding arbitration; accordingly, (i) you are waiving any and all rights to a
jury trial but all court remedies will be available in arbitration, (ii) we
agree that all disputes between you and the Company shall be fully and finally
resolved by binding arbitration, (iii) all disputes shall be resolved by a
neutral arbitrator who shall issue a written opinion, (iv) the arbitration shall
provide for adequate discovery, and (v) the Company shall pay the arbitrator’s
fees.

As of the Effective Date, this letter agreement contains the complete, final and
exclusive agreement between you and the Company relating to the terms and
conditions of your employment and compensation, and supersedes all prior and
contemporaneous oral and written employment agreements or arrangements between
the Company and you, including but not limited to the Prior Agreement.

This letter may not be modified or amended except by a written agreement signed
by the CEO of the Company.

Sincerely,

/s/ Andrey Semechkin

Andrey Semechkin

Chief Executive Officer

International Stem Cell Corporation, Inc.

Agreed to and accepted:

 

Signature:   

/s/ Brian Lundstrom

         Date: May 11, 2011

Printed Name:   

Brian Lundstrom

        

 

4